Bruce, J.
(dissenting). I am inclined to think that if the plaintiff had been employed by the defendant Magill to perform the work in question, she would have come under the statutory definition of a farm laborer. I do not believe, however, that the record warrants us in holding that she was working for him. The complaint states that “plaintiff rendered services to the defendants at the special instance and request of the defendant A. J. Kelly,” and “that the defendant A. J. Kelly operated a threshing machine on the above-described premises.” She claimed her lien in the complaint also “for the money so due her under her said contract upon the grains threshed by the defendant A. J. Kelly, upon lands hereinbefore described.” . The evidence appears to me to .support the complaint and to show an employment by Kelly and work ■done for him rather than for Magill. As I view the case, it is immaterial when the title in the machine passed or whether it passed at all. If it passed prior to the entering upon the work, the plaintiff was none the less employed by Kelly rather than by Magill, and Kelly had merely *584been paid for his work in advance. If it was to pass after the completion of the work, the payment had merely been deferred and it would make no difference as to the employment of the plaintiff.